Order entered August 16, 2016




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-16-00579-CR

                       EX PARTE WISDOM UKACHUKWU AMANZE

                       On Appeal from the County Criminal Court No. 11
                                    Dallas County, Texas
                             Trial Court Cause No. MC16A1895

                                            ORDER
        Appellant’s August 12, 2016 third motion for extension of time to file appellant’s brief is

GRANTED. Appellant’s brief received by the Clerk on August 11, 2016 is DEEMED timely

filed on the date of this order.


                                                       /s/   LANA MYERS
                                                             JUSTICE